ACCEPTED
                                                                                                                             05-14-00353-CV
                                                                                                                   FIFTH COURT OF APPEALS
                                                                                                                            DALLAS, TEXAS
                                        T HOMPSON & K NIGHT                    LLP
                                                                                                                        4/14/2015 2:30:59 PM
                                                                                                                                  LISA MATZ
                                                                                                                     AUSTIN           CLERK
                                            ATTORNEYS AND COUNSELORS                                              DALLAS
                                                                                                            FORT W ORTH
                                                                                                                HOUSTON
                                                     ONE ARTS PLAZA
                                                                                                            LOS ANG ELES
SCOTT P. STOLLEY                              1722 ROUTH STREET ● SUITE 1500
                                                                                                               NEW YORK
                                                 DALLAS, TEXAS 75201-2533
                                                                                                          SAN FRANCISCO
                                                       214.969.1700
DIRECT DIAL: (214) 969-1678
EMAIL: Scott.Stolley@tklaw.com
                                                     FAX 214.969.1751                       FILED IN -----ALGIERS
                                                                                                          ------------------------
                                                      www.tkla w.co m
                                                                                     5th COURT OF APPEALS LONDON
Board Certified – Civil Appellate Law                                                    DALLAS, TEXAS
                                                                                                   MÉXICO CITY
Texas Board of Legal Specialization                                                                 MONTERREY
                                                                                     4/14/2015 2:30:59 PM        PARI S

                                                   April 14, 2015                          LISA MATZ
                                                                                             Clerk
Mrs. Lisa Matz, Clerk of the Court
Court of Appeals Fifth District of Texas
at Dallas
600 Commerce Street
Suite 200
Dallas, Texas 75202


                             Re: MRC Permian Company and Joe Foran v. Three Rivers Operating
                                 Company and Three Rivers Acquisition LLC
                                 Court of Appeals No. 05-14-00353-CV
                                 Trial Court Case No. DC-12-12637-A
                                 T&K File No. 519499.000002

Dear Mrs. Matz:

      In response to your February 26, 2015 notice about the April 28, 2015 oral
argument, this is to inform you that Craig Haynes will present argument on behalf of
Appellees.


                                                        Sincerely,



                                                        /s/ Scott P. Stolley
                                                             Scott P. Stolley
SPS:clm


cc: Nina Cortell – via e-mail delivery
    Jeremy D. Kernodle – via e-mail delivery
    D. Patrick Long – via e-mail delivery
    William D. White – via e-mail delivery



519499 000002 14702015.1